Title: John Jay to John Adams, 6 February 1784
From: Jay, John
To: Adams, John


        
          Dear Sir
          Chaillot 6 Feb. 1784
        
        Dr. Franklin informs me, that in your Passage from England to Holland, you experienced many more difficulties than are common even at this rigid Season. Mine from Dover to Calais, was far from being short or pleasant. Neptune however was less uncivil to me than to You— Neither of us have enjoyed much of his favor: but I will forgive him with all my Heart, if he will let me pass once more in Safety thro’ his Dominions— When my friend shall we find ourselves by our own fire Sides, enjoying the Liberty and Security, for which we have suffered so many anxious Hours!
        I presume that the State of affairs in Holland are by this Time in as good a State as you can put them; and therefore I think the objects stated in the Papers you shewed me at Bath, render it proper that you should again give us the pleasure of your Company here—
        My best Compts. to your Son—with sincere Esteem & Regard / I am Dr Sir / your friend & Servnt
        
          John Jay
        
      